Title: From Alexander Hamilton to James McHenry, 4 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York October 4th—99
          
          The bearer of this is Doctor Brown of the first regiment of Artillerists who has been ordered by his the commanding officer of the western Army to repair to the service of his regiment in this quarter. He goes to Trenton for the settlement of his accounts—after which it will probably be most expedient to attach him to the battallion destined for the field under Major Tousarde.
          With great respect I have the honor to be Sir yr. obt. set
          S of War
        